Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: (800)-331-1792 Date of fiscal year end: August 31 Date of reporting period: February 28, 2009 ITEM 1. REPORT TO STOCKHOLDERS. The Semi-Annual Report to Stockholders is filed herewith. S chedule of investments (unaudited) U.S. TREASURY RESERVES PORTFOLIO FACE AMOUNT SECURITY VALUE SHORT-TERM INVESTMENTS  100.0% U.S. Treasury Notes  1.7% U.S. Treasury Notes: $ 3.125% due 4/15/09 $ 3.875% due 5/15/09 4.875% due 5/15/09 4.625% due 7/31/09 Total U.S. Treasury Notes (Cost  $601,719,301) U.S. Treasury Bills  98.3% U.S. Treasury Bills: 0.140% - 1.903% due
